Citation Nr: 1134563	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-17 286	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUES

1. Entitlement to a disability evaluation in excess of 30 percent for Crohn's disease.

2. Entitlement to service connection for scars on the left ankle and foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran had active duty service from November 1989 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of the St. Louis, Missouri regional office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's increased rating claim for his service-connected Crohn's disease.  This rating decision also denied service connection for scars on the Veteran's left ankle and foot.

Jurisdiction over the Veteran's claim returned to the Pittsburgh, Pennsylvania RO immediately after the January 2007 rating decision.

The issue of an increased rating for Crohn's is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A burn scar on the left ankle was identified on the examination when the Veteran was accepted for enlistment into active service.

2.  The severity of the Veteran's pre-existing left ankle scar did not increase during active military service.


CONCLUSION OF LAW

There were no scars on the left ankle and foot incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a June 2006 letter, issued prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  It specifically advised him that to establish service connection there must be evidence that he had an injury in military service, or a disease that began or was made worse during military service.  The letters satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of Dingess, including the disability-rating and effective-date elements of the claims, by the June 2006 letter.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA and private treatment records.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The medical evidence currently of record is sufficient to reach a decision.  Neither service nor post-service treatment records contain any complaints or treatment related to the Veteran's claimed scars on the left ankle and foot.

In its April 2009 remand, the Board instructed the AOJ to attempt to obtain any available service treatment records.  The Board noted a report that service treatment records had been sent to a state agency.  Following the remand, the state agency reported that the Veteran was "no longer or is not" an active member of the state National Guard, and that the records had been transferred to the Record Archive Center.  The AMC then contacted that facility and obtained service treatment records in August 2009.  The Board therefore concludes that there has been substantial compliance with the terms of the remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In his certificate of discharge from active service, DD-214, it was indicated that the Veteran had 8 months of prior inactive service.  The Veteran did not; however, report any periods of reserve or National Guard service when he completed his claim for VA benefits, and has never reported such service.  Other service department records, including a medical board report and retirement special order indicate that he had no service other than his period of active duty, and at the time of his discharge from active duty, he was found unfit for further military service due to Crohn's disease.  In addition, VA has requested all available service treatment records, and these do not indicate any periods of service other than the period of active duty.  Additional efforts to determine whether there were other periods of service would not be reasonably likely to substantiate the claim.

As neither the Veteran nor his representative have indicated that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of the Veteran's claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

General Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

A Veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id at (b)(1); 38 U.S.C.A. §§ 1111, 1137 (West 2002).

Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).  

If the disorder becomes worse during service and then improves due to in- service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Private treatment records from the Community Hospital in Kane, Pennsylvania show that the Veteran was seen in August 1983, at the age of fifteen, with second and third degree burns to his left foot and ankle.  There was a 2x4 inch second degree burn on his inner left leg and a 6x6 inch second and third degree burn on his left ankle over the lateral malleolus and medial Achilles.  He underwent skin grafting and was seen daily for dressing changes through October 1983, and the records indicate that grafting took well, the donor site healed well and his ankle healed well.  He was seen again in April 1984 for keloid formation at the donor site.  Furthermore, at the time of his service entrance examination in October 1988, the Veteran was noted to have a burn scar on his left ankle and foot.  

Because the Veteran's left ankle and foot scar was noted on examination for entrance into service, the presumption of soundness is not applicable, and there must be aggravation of the preexisting condition during active military service in order for service connection to be granted.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).

There is nothing in the record to show that the Veteran's preexisting left ankle and foot scar underwent an increase in severity during or as a result of active service.  In fact, besides the aforementioned October 1988 entrance examination report, the service treatment records are negative for any complaints, treatment or diagnosis of scars of the left ankle or foot, or any other associated disability.  

The Veteran has submitted no specific argument as to why the burn scars should be service connected.  He has not reported any specific change in the condition during service, and the contemporaneous record shows that the Veteran voiced no pertinent complaints in service (despite undergoing fairly thorough evaluations and periods of hospitalization for treatment of other conditions).  

The physical evaluation and medical board reports prepared in connection with the Veteran's discharge do not mention the burn scars.  There is also no post-service clinical evidence that the scars became worse in service, indeed, these records show no treatment or findings pertaining to the scars.  In his January 2006 claim, the Veteran reported that his scars caused him to feel uncomfortable when sunbathing, and that he believed they posed a "health issue" when standing or walking for prolonged periods, but he has not reported any worsening of his symptoms in service.

The weight of the evidence is against finding that the Veteran's left ankle and foot scar increased in severity as a result of his active military service.  Accordingly, the Board concludes that the preponderance of the evidence is against this claim and service connection for scars on the left ankle and foot is not in order.  38 U.S.C.A. § 5107(b) (West 2002).




							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for scars on the left ankle and foot is denied.


REMAND

The most recent VA examination in connection with the Veteran's service-connected Crohn's disease was conducted in October 2006.  The Veteran has submitted evidence, which indicates that his condition has worsened since that time.  See July 2011 Written Brief Presentation and outpatient treatment records from the VA Medical Center in Pittsburgh, Pennsylvania at University Drive (VAMC University Drive) dated from November 2006 to April 2007.  However, the most current VA treatment records show that in 2008 and 2009 the Veteran reported some improvement in his symptoms.  See outpatient treatment records from the VAMC University Drive dated from May 2007 to April 2009 and outpatient treatment records from the VA Medical Center in Altoona dated from January 2008 to September 2009.

The Board finds that the evidence of record regarding the severity and frequency of the Veteran's Crohn's disease is unclear and contradictory.  Furthermore, as noted above, the Veteran was last examined for rating purposes in October 2006, almost five years ago.  To ensure that the record reflects the current severity of the disability, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the Veteran's disability.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); VAOPGCPREC 11-95 (1995).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).

The Board notes that the claims file is negative for any medical records, either VA or private, dated since 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, VA and private, who have treated him for his Crohn's disease since 2009.  After securing any necessary authorizations, the RO should request copies of all indicated records which have not been previously secured and associate them with the claims folder.

2.  The Veteran should be scheduled for a VA examination to determine the current level of impairment due to the service connected Crohn's disease.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

The examiner must elicit from the Veteran a comprehensive history of his symptoms and severity of those symptoms.  The examiner must address whether the Veteran's Crohn's disease is moderately severe, with frequent exacerbations, severe, with numerous attacks a year and malnutrition, the health only fair during remissions, or pronounced, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.

A complete rationale should be given for all opinions and conclusions expressed.  The examiner should also provide an opinion concerning the impact of the service- connected disability on the Veteran's ability to work.

2.  If the benefit sought on appeal is not fully granted, the AOJ should issue a supplemental statement of the case. The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


